Citation Nr: 1028576	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-38 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from September 1941 until December 
1941; beleaguered status from December 1941 until April 1942; was 
missing in April 1942; had no casualty status from April 1942 
until June 1945; status under MPA was terminated in June 1945; 
and from June 1945 until November 1945 he had regular Philippine 
Army service.  The Veteran was determined to be entitled to 
receive pay during all of the above periods except from April 
1942 until June 1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant claims as the 
Veteran's widow.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was 
denied in a June 2005 rating decision.  The appellant was 
informed of the decision and did not appeal.

2.  The evidence added to the record since that June 2005 rating 
decision is either cumulative or not material.




CONCLUSION OF LAW

A June 2005 rating decision denying service connection for the 
cause of the Veteran's death is final.  New and material evidence 
has not been received to reopen the claim to establish service 
connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which an 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the appellant in November 
2007, thus meeting the requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in November 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Because the claim of entitlement to service connection 
for the cause of the Veteran's death is not reopened, the duty to 
assist does not apply to the claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the appellant's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Background

Entitlement to service connection for the cause of the Veteran's 
death was previously addressed and denied in a June 2005 rating 
decision.  The appellant was informed of the decision and of her 
right to appeal.  When a claimant fails to timely appeal an RO 
decision denying her claim for benefits, that decision becomes 
final and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006).  Except as provided by law, when a 
case or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the matter 
is ended, and no further review is afforded.  

In this case, following the issuance of the June 2005 rating 
decision denying entitlement to service connection for the cause 
of the Veteran's death, the appellant did not submit a timely 
Notice of Disagreement and the denial became final.  However, 
pursuant to 30 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
appellant in developing the facts necessary for her claim has 
been satisfied.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the appellant has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

To grant service connection for the cause of the Veteran's death, 
it must be shown that a service-connected disability caused the 
death, or substantially or materially contributed to it.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to have 
been incurred during such service, or one which was proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the condition 
that caused the Veteran to die; however, the last two 
requirements for a service-connection claim must be supported by 
the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).

The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
substantially or materially to death, that it combined to cause 
death, or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2009).

There are primary causes of death, which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c) (2009).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993). 

The debilitating effects of a service-connected disability must 
have made the Veteran materially less capable of resisting the 
fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis

Entitlement to service connection for the cause of the Veteran's 
death was considered and denied in a June 2005 rating decision.  
Specifically, the RO determined that there was no competent 
evidence showing a relationship between the Veteran's service and 
either the primary or secondary causes his death in July 1993.

The evidence of record at the time of the last final denial 
included the appellant's claim of entitlement to benefits, 
service personnel records documenting the Veteran's service, and 
a note from Dr. M.H.P. stating that the Veteran had been 
diagnosed with bleeding peptic ulcer "sometime in November 
1974."  Also of record were documents indicating that the 
primary cause of the Veteran's death was respiratory failure 
secondary to severe bronchopneumonia, and the secondary cause was 
cholecystolithiasis with ascending cholangitis.

The record included the Veteran's 1945 affidavit that he became a 
prisoner of war (POW) on April 9, 1942 and that he escaped on 
April 20, 1942.  A document prepared by the Office of the 
Adjutant General of the Armed Forces of the Philippines in 
October 2003 indicated that the Veteran had been a POW from April 
10 1942 until April 27, 1942.  The agency of original 
jurisdiction specifically determined that initial service 
terminated on April 9, 1942, and that the Veteran did not have 
recognized service until June 30, 1945.  The evidence included a 
determination that on April 9, 1942, the Veteran was with his 
unit, awaiting disbandment. 

In sum, the evidence showed that the Veteran died due to 
respiratory failure and cholecystolithiasis; that he had been 
diagnosed with a bleeding peptic ulcer in 1974; that he was 
entitled to receive pay for certain periods of service; and that 
he was not a POW for VA purposes.

Entitlement to service connection for the cause of the Veteran's 
death was denied in June 2005, and the appellant was sent a 
letter informing her of the RO's denial along with a copy of VA 
form 4107, explaining her procedural and appellate rights.  The 
appellant did not appeal from the determination, and the rating 
decision is final.  38 U.S.C.A. § 7105 (2009).   Implicit in the 
RO's denial, was a finding that service immediately after April 
9, 1942 was not recognized service for VA purposes.  See 
Introduction section of June 2005 rating decision relating to 
periods of service.

In October 2007 the appellant submitted an application to reopen 
her claim.  The application was denied in February 2008 and she 
appealed to the Board.

Since the last final denial in 2005, evidence added to the record 
includes the appellant's application to reopen her claim, and 
statements from her averring that the Veteran had been a POW and 
was accordingly subject to presumptive service connection for his 
peptic ulcer.  She also indicated, in January 2008 and February 
2008, her belief that the Veteran had posttraumatic stress 
disorder (PTSD), that PTSD related to a heart disorder which, in 
turn, was related to the respiratory disorder which caused his 
death. 

The RO made an inquiry with the Military Reference Branch, 
National Personnel Records Center (NPRC) in October 2008 
regarding the Veteran's POW status.  That same month, the inquiry 
was returned and it was indicated that the records of the NPRC 
"indicate that [the Veteran] did not acquire prisoner of war 
status."  The NPRC's search also indicated that the War Claims 
Commission determined "that the prisoner of war status did not 
occur."  In November 2009, VA issued a formal Administrative 
Decision holding that the Veteran may not be recognized as a 
former POW.

Finally, the Board notes that at the time of his death the 
Veteran was not service connected for PTSD or peptic ulcer.

In sum, evidence added to the appellant's claim since the last 
final denial includes her statements indicating that the Veteran 
was a former POW and thus was entitled to presumptive service 
connection for PTSD and peptic ulcers.  This evidence, however, 
is not material to the appellant's claim as it does not relate to 
the cause of the Veteran's death.  While the appellant has stated 
her belief that PTSD or peptic ulcers may have contributed to the 
Veteran's death, no evidence has been added to the record, other 
than her statements, to confirm her belief.  Wholly unsupported 
statements cannot serve as a basis to reopen a claim.

The law dictates that "finality attaches once a claim for 
benefits is disallowed, not when a particular theory is 
rejected."  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 
(Fed.Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006) (multiple theories of establishing same benefit are part 
of same claim).  Thus, the appellant's advancement of a new 
theory of entitlement (i.e. that PTSD or peptic ulcers due to 
time as a POW caused the Veteran's death) is not sufficient to 
reopen her claim without supporting evidence.

With regard to addition development added to the record relating 
to the Veteran's status as a formal POW, the Board finds this 
evidence to be duplicative of evidence previously before VA 
decision makers at the time of the last final adjudication.

In a 1994 opinion, VA's General Counsel determined that in 
determining POW status, VA is not obliged to "follow a service-
department finding that an individual did not have status as a 
POW."  See VAOPGCPREC 14-94 (1994).  The Board notes that 
VAOPGCPREC 14-94 (1994) was written in consideration of 38 C.F.R. 
§ 3.9 (1993).  The section was subsequently renumbered and now 
appears at 38 C.F.R. § 3.41; the operative portions of the 
regulation, however, remain unchanged.

The, documents upon the November 2009 administrative decision was 
based, finding that the Veteran was not a former POW is 
duplicative of evidence of record at the time of the last final 
denial.  Specifically, service personnel records and other 
documents, which were of record in 2005, were considered and a 
determination of the Veteran's status as a formal POW was 
implicitly made by the RO with the issuance of a rating decision.  
(See the 2005 rating decision under the heading active duty)  
Evidence that confirms a previously established fact is 
cumulative.  Additional evidence that the Veteran did not have 
recognized POW status does not raise a reasonable possibility of 
substantiating the appellant's claim.  At best, it confirms that 
which had been previously established.  

The Board also notes that a 2003 Philippine service record 
indicating that the Veteran was a POW along with the Veteran's 
November 1945 affidavit that he had been a POW were of record at 
the time of the last final denial.  The submission of copies of 
these documents is duplicative and thus cannot serve as a basis 
for the Board to reopen the appellant's claim.

In short, the claim was previously denied for a lack of competent 
evidence showing a relationship between the cause of the 
Veteran's death and service.  Since that time, no new and 
material evidence has been submitted to remedy this defect.  
Accordingly, the application to reopen the claim is denied.




ORDER

The application to reopen a claim of service connection for the 
cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


